Citation Nr: 9911965	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-33 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including depression secondary to service-connected 
headaches and post-traumatic stress disorder (PTSD).

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a cervical spine disorder.

3.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO decision which denied an application 
to reopen a claim for service connection for a cervical spine 
disorder, and granted an increased rating from 0 to 10 
percent for service-connected headaches (the veteran appeals 
for a higher rating).  He also appeals an April 1997 RO 
decision which denied service connection for a psychiatric 
disorder, including depression secondary to headaches and 
PTSD.

At the February 1999 Board hearing, the veteran raised issues 
of an increased rating for his service-connected skin 
condition and entitlement to service connection for a 
disability manifested by blurred vision; these issues are not 
properly before the Board and are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a psychiatric 
disorder, including depression claimed as secondary to 
service-connected headaches and PTSD.

2.  Evidence received since an unappealed April 1995 RO 
decision, which denied service connection for a cervical 
spine condition, is cumulative or redundant, or, by itself or 
in connection with evidence previously assembled, the 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's headaches do not exceed the analogous 
condition of migraine with characteristic prostrating attacks 
averaging one in two months over the last several months.

CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder, including 
depression claimed as secondary to service-connected 
headaches and PTSD.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a cervical spine 
condition, and the 1995 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156 (1998).

3.  The criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.20, 4.27, 4.124a, Diagnostic Code 8199-8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Navy from September 
1990 to December 1994.  His service medical records show he 
was seen for headaches (which are now service connected).  
Records show he sustained a soft tissue injury of the neck 
while playing basketball in May 1991.  X-rays of the neck 
were normal.  The next day he had no complaints and was much 
improved.  The assessment was resolved contusion of the 
anterior neck.  In September 1991 he was seen for back and 
neck pain which he reported he had since the May 1991 
basketball injury.  Examination findings were essentially 
normal, and conservative treatment was given.  In October 
1992 he went to sick call for a complaint of a stiff neck; he 
reported that he had been struck in the back of the neck with 
a chair 8 hours earlier; X-rays of the cervical spine were 
normal; and the assessment was cervical strain.  When seen 
later that month, it was noted the cervical strain had 
improved.  A November 1993 report of medical history noted no 
pertinent complaints and a December 1993 service examination 
noted normal spine, neck, and psychiatric system.  On the 
medical history portion of the November 1994 examination for 
service separation, the veteran did not report neck symptoms.  
The objective examination noted normal neck, spine, and 
psychiatric system.  The veteran was separated from active 
service on December 1, 1994.

In December 1994 the veteran filed a claim for service 
connection for a number of conditions including headaches and 
neck pain; he did not mention a psychiatric condition.  

A December 17, 1994 VA X-ray report shows the veteran was 
seen in the emergency room with a history of having been in a 
motor vehicle accident and having pain.  Cervical spine X-
rays were normal.  

A January 1995 VA general medical examination noted no 
pertinent abnormality.

On a January 1995 VA visual examination, the veteran reported 
blurred vision which he related to a neck problem; he said he 
had a neck injury in 1991 and now had neck tightness.  He 
also reported headaches centered behind his eyes several 
times a week, which he felt were related to sinusitis.  Eye 
examination was normal.  

On a January 1995 examination of the nose and sinuses, the 
veteran's complaints included bilateral frontal headaches. 

On a January 1995 VA neurological examination, the veteran 
reported he had headaches about twice a week that would last 
all day long, and that he had neck and back pain which 
started in 1991.  Examination was normal.  The diagnoses were 
headaches of unknown etiology, and chronic cervical and 
lumbar pain of unknown etiology.

On a February 1995 VA spine examination, the veteran gave a 
history of intermittent neck and low back pain since 1991 
when he fell while in the service.  The diagnosis was chronic 
strain of the cervical and lumbosacral spines.  X-rays of the 
cervical spine were normal with the exception of a suggestion 
of a muscle spasm.

In April 1995 the RO granted service connection for headaches 
(rated 0 percent) and denied service connection for a 
cervical spine condition.  The veteran was notified of the 
RO's decision later in April 1995, and he did not appeal.  
Subsequently received evidence is described below.

In June 1996 the veteran filed a claim for an increased 
rating for his service-connected headaches, and filed to 
reopen a claim for service connection for a cervical strain.

On a August 1996 VA neurological examination, the veteran 
reported he had headaches that would last all day long and 
that he had lost jobs and gone to an emergency room because 
of his headaches.  He said he took Motrin and aspirin almost 
every day.  He said he had never been to a neurologist for 
his headache complaints.  He said he also had neck pain at 
times.  He denied a history of nausea, vomiting, or scotoma, 
but said he had some decreased vision and some problems with 
equilibrium.  Examination was unremarkable.  The diagnoses 
included chronic headaches.

The RO subsequently received VA outpatient treatment records 
from December 1994 to March 1997.  These records show 
treatment for a number of medical conditions.  

The VA medical records show he was seen on December 17, 1994 
(over 2 weeks after his service separation) one hour after he 
was in a motor vehicle accident, and had complaints of neck 
and left shoulder pain.  He denied a prior history of a neck 
or back injury.  Examination of the neck showed paraspinal 
muscle tenderness.  X-rays of the cervical spine were 
negative.  The veteran was given a soft collar and medication 
for pain.  The impression was status post motor vehicle 
accident.  

In March 1995 he had headache complaints, as well as nausea, 
sweats, stomach cramps, and a productive cough.  The 
impressions were a viral syndrome and sinusitis.  

In November 1995 the veteran was seen for a right groin 
strain which occurred the day before.  His other complaints 
included neck and back pain for 10 months (with a history of 
a back injury from heavy lifting and a history of a neck 
injury secondary to an altercation in which he was struck 
with a chair).  He also gave a history of migraine.  The 
impressions included a right groin strain, neck muscle spasm, 
and low back pain.

Private medical records in February 1996 show the veteran was 
treated for low back symptoms following a motor vehicle 
accident 1 1/2 hours earlier.

The veteran was seen at a VA neurological clinic in early 
December 1996 for follow up of headaches and neck pain.  He 
described current stresses in his life (relationship/job) and 
wanted help for substance abuse.  It was noted that 
psychiatric and substance abuse treatment was planned.  At 
the neurology clinic later in December 1996, he reported that 
that he had daily headaches for 4-5 years.  He described a 
sharp aching pain, without nausea or vomiting, that was not 
affected by light sound or activity.  Examination was 
negative.  He was referred to a pain clinic, and a 
psychiatric evaluation was recommended.

The veteran was referred to the University of Maryland Pain 
Center by the VAMC in January 1997, where he gave a history 
of pain since a 1991 basketball injury in service.  It was 
noted that the veteran had headaches and back and neck pain 
that were mainly aggravated by stress and anger, and he 
appeared to be very depressed.  It was reported that back and 
neck X-rays had been negative.  Recent use of heroin was 
reported.  Examination noted some right-sided paraspinal 
cervical muscle prominence which looked like a spasm.  He had 
full range of motion of the neck.  The veteran admitted that 
80 percent of his headache was related to anger.  The 
diagnosis was that the veteran had headaches and neck and 
back pain and that depression seemed to be playing a large 
part in his pain syndrome.  It was noted that further 
treatment for pain was conditioned on no use of heroin; it 
was also noted that the veteran was to have a psychiatric 
evaluation.

On a January-February 1997 evaluation at the VA mental 
hygiene clinic, it was reported that that the veteran had no 
previous psychiatric treatment, but had a history of 
substance abuse (including heroin).  He described anger and 
stress related to his job, complained of neck and back pain 
since service, and of daily headaches, and said he used 
heroin to control pain.  The assessment was major depression 
and rule out a bipolar disorder.

In January 1997 the veteran filed a claim for service 
connection for depression/PTSD.

In March 1997 the RO wrote a letter to the veteran asking him 
to provide a description of traumatic events which produced 
the stress that resulted in the claimed PTSD; the veteran did 
not respond to this correspondence.

At a VA outpatient clinic in March 1997, the veteran denied a 
drug problem and complained of head, back, and neck pain.

On an April 1997 VA psychiatric examination, it was noted 
that the veteran was being treated at a mental health clinic 
for depression for 3 months.  On examination the veteran did 
not look particularly depressed, nor did he seem in 
particular discomfort.  The examiner did not see any evidence 
that the veteran's depression was related to his headaches.  
The diagnosis was dysthymic disorder.

On an April 1997 VA neurological examination, the veteran 
reported constant headaches all over his head and into his 
cervical area.  He said he did not have to go to bed with his 
headaches and had been told that they were caused by tension.  
He said he was under a lot of stress and anxiety.  
Examination was unremarkable.  The examiner said there were 
no scotoma, nausea or vomiting.  The diagnosis was chronic 
headaches.  In answer to the question of whether the 
headaches were causing depression, the examiner said the 
veteran's tension, anxiety and depression were causing the 
headaches.

VA outpatient treatment records in 1997 show treatment for 
various conditions including depression and headaches.  It 
was reported that that a March 1997 CT scan of the head was 
normal.   In June 1997 he gave a history that he had migraine 
headaches which had started in service.  He left the clinic 
prior to evaluation.  In August 1997 he reported chronic 
headaches.  The impression was migraine headaches.  In 
December 1997 he reported that he had a history of migraine 
headaches.  He said he had daily headaches behind his eyes.  
He reported he had occasional nausea and vomiting but no 
aura.  

At a Board hearing in February 1999, the veteran related 
nervous problems and neck pains to incidents during service.  
In other statements he attributed his psychiatric problems to 
his service-connected headaches.

II. Analysis

A.  Service connection for a psychiatric disorder, including 
depression 
secondary to service-connected headaches, and PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor. 38 
C.F.R. § 3.304(f).

The veteran claims service connection for a psychiatric 
disorder, including depression secondary to service-connected 
headaches, and PTSD.  His claim presents the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claim is well grounded, 
meaning plausible.  If he has not presented evidence that his 
claim is well grounded, there is no further duty on the part 
of the VA to assist him with his claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136 (1994).  For his claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet.App. 521 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The veteran's service medical records do not suggest any 
psychiatric disorder.  He was released from active duty in 
December 1994.  Psychiatric symptoms and substance abuse was 
first noted in December 1996, 2 years after service.  
Depression was shown to play a role in his pain syndrome in 
January 1997, and major depression was diagnosed in February 
1997 at a VA mental hygiene clinic.  The veteran claims that 
his depression is secondary to his service-connected 
headaches, but there is no medical evidence to support this 
assertion.  Rather, as noted at the April 1997 VA 
examination, the veteran's psychiatric symptoms (tension, 
anxiety, and depression) are contributing to his headaches.  
This is the opposite relationship needed for secondary 
service connection.

The Board notes the veteran's statements to the effect that 
he has depression due to his service-connected headaches; as 
a layman, however, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
competent medical evidence of linkage of the veteran's 
current psychiatric symptoms, including depression, to 
service, this aspect of his claim for service connection for 
a psychiatric disorder must be denied as not well grounded.  
Caluza, supra; Grivois, supra.

The veteran also claims he has PTSD.  He did not respond to a 
letter from the RO requesting specifics concerning any 
traumatic events which produced the stress that resulted in 
claimed PTSD.  The medical evidence does not show any 
diagnosis of PTSD, the first requirement under 38 C.F.R. § 
3.304(f).  Absent competent medical evidence of current PTSD 
and of linkage to service, the claim for service connection 
for PTSD must be denied as not well grounded.  Caluza, supra; 
Grivois, supra.

B.  New and material evidence to reopen a claim for service 
connection 
for a cervical spine disorder

The RO denied an application to reopen a claim for service 
connection for a cervical spine disorder in April 1995 and 
the veteran did not perfect an appeal from that 
determination.  Thus, the April 1995 RO decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F. 3d 1356 (Fed.Cir. 
1998).

When the RO denied service connection for a cervical spine 
condition in 1995, it considered the service medical records 
which show an acute and transitory neck contusion in 1991 and 
an acute and transitory episode of cervical strain in 1992, 
without later notation of cervical spine problems, and the 
service separation examination in November 1994 was negative.  
The veteran was released from active duty on December 1, 
1994.  A VA X-ray report on December 17, 1994 shows a recent 
motor vehicle accident with neck symptoms.  Later, the 
veteran had intermittent complaints of cervical spine 
symptoms.

Evidence received since the 1995 RO decision includes 
additional post-service records including more detailed 
records of the post-service December 17, 1994 motor vehicle 
accident in which the veteran sustained a neck injury (he was 
given a cervical collar) and at which time he denied a prior 
history of a neck injury.  The RO has also received later 
medical records showing ongoing intermittent neck symptoms.  
These records are cumulative and redundant, and not new 
evidence, as the RO had previously considered evidence of 
post-service neck symptoms.  The evidence is also not 
material because there is no linkage of his post-service neck 
symptoms to service other than through lay history, and such 
is not competent medical evidence of causality.  LeShore v. 
Brown, 8 Vet.App. 406 (1995).  

Additional evidence includes the veteran's 1999 hearing 
testimony.  Such testimony is essentially repetitious of the 
veteran's previously considered assertions, and thus the 
testimony is not new evidence.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  The testimony of the veteran, to the extent 
that it relates current neck complaints to service, does not 
constitute material evidence since, as a layman, he has no 
competence to give medical opinions on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992). 

Thus, new and material evidence has not been submitted since 
the April 1995 RO decision which denied the veteran's claim 
for service connection for a cervical spine disorder; the 
claim has not been reopened; and the 1995 RO decision is 
final.

C.  An increased rating for headaches

The veteran claims an increase in the current 10 percent 
rating assigned for his service-connected headaches.  His 
claim is well grounded, meaning it is not inherently 
implausible; all relevant evidence has been developed; and 
there is no further VA duty to assist the veteran with this 
claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's headaches are rated by analogy (38 C.F.R. 
§§ 4.20, 4.27) under the rating code for migraine.  38 C.F.R. 
§ 4.124a, Code 8199-8100.  Under code 8100, a 10 percent 
rating is warranted for migraines with characteristic 
prostrating attacks occurring on average once every two 
months over the last several months.  A 30 percent rating is 
assigned when there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.

The veteran seeks a higher rating for his service-connected 
headaches.  The medical record shows he has been seen on a 
very intermittent basis for his headache complaints.  While 
recent (1997) records show notations of migraine headaches, 
this appears to be on the basis of a history given by the 
veteran.  Neurological examinations by the VA in 1996 and 
1997 did not identify the headaches as migraine headaches, 
and both of the neurological examination specifically noted 
that he did have nausea and vomiting or scotoma (typical 
symptomatology associated with migraines); elsewhere the 
record shows that he does not have auras, and 
photosensitivity has never been associated with his 
headaches.  On none of the VA neurological examinations have 
the headaches been identified as migraine, and on the last 
examination by a VA neurologist it was reported that his 
headaches were caused by tension, anxiety, and depression.  
The evidence shows that the veteran's headaches are not 
typical migraine, and even if they are migraine, the evidence 
shows no characteristic prostrating attacks.  The evidence 
does not show characteristic prostrating attacks which occur 
on an average of more than once in 2 months over the last 
several months, and thus a rating higher than 10 percent is 
not permitted under Code 8100.  

The Board has considered all other potentially applicable 
diagnostic codes.  As a point of reference, purely subjective 
complaints of headache are rated as no more than 10 percent 
elsewhere in the rating schedule, even when recognized as 
symptomatic of brain trauma (Diagnostic Code 8045) or 
cerebral arteriosclerosis (Diagnostic Code 8046).

Thus the Board finds that the preponderance of the evidence 
is against assignment of an increased rating for the 
veteran's service-connected headaches.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder, including 
depression secondary to service-connected headaches and PTSD, 
is denied.  

The application to reopen the claim for service connection 
for a cervical spine disorder is denied.

An increased rating for headaches is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

